Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line8, “spindleand” should be –spindle and- .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Modolo (FR 3,067,323).
Modolo teaches an assistance control system adapted to facilitate operation of a cycle (bicycle 1 shown in Figure 1), the cycle including a cycle body 2, and an assistance module (electric motor 7) that is controlled to output 5an assistive torque for driving movement of the cycle body.   The assistance control system comprises a first sensor 11, 12, mounted on the cycle body, and configured to sense operation of the cycle body (forward and backward pedaling) so as to output a first sense signal indicative of a state 10of usage of the cycle body.  A controller 13 is communicable with said first sensor and the assistance module, and configured to, based on the first sense signal, switch between a boost mode (activation mode, discussed in page 4, lines 15-21, of translation) where said controller outputs a control signal to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagler (DE102017000490) in view of Modolo et al (FR 3067323).
Regarding claim 1, Nagler teaches an assistance control system adapted to facilitate operation of a cycle, the cycle including a cycle body (frame 5), and an assistance module (motor 3) that is controlled to output an assistive torque for driving movement of the cycle body, said assistance control system comprising: a first sensor (direction of rotation sensor 11, angle of rotation sensor 12; see para [0035]) mounted on the cycle body (see Figure 1), and configured to sense operation of the cycle body so as to output a first sense signal indicative of a state of usage of the cycle body (user is rotating pedals); and a controller 9 communicable with said first sensor and the assistance module.  The controller is configured to, based on the first sense signal, switch to a boost mode where said controller outputs a control signal to said assistance module so as to control said assistance module to increase the assistive torque.  
Nagler does not explicitly discuss a deboost mode where said controller outputs the control signal to said assistance module so as to control said assistance module to decrease the assistive torque based on the first signal.  However, a control operation for reaching a mode having decreased assistive torque is required in that Nagler teaches the control operation does not require other control input.  
Modolo teaches an assistance control system adapted to facilitate operation of a cycle (bicycle 1 shown in Figure 1), the cycle including a cycle body 2 and an assistance module (electric motor 7) that is controlled to output 5an assistive torque for driving movement of the cycle body.   The assistance control system comprises a first sensor (detection system 10 having sensors 11, 12) mounted on the cycle body (fixedly mounted to on the frame 2, see page 5, lines 24-25) and configured to sense operation of the cycle body (forward and backward pedaling) so as to output a first sense signal indicative of a state 10of usage of the cycle body.  A controller 13 is communicable with said first sensor and the assistance module, and configured to, based on the first sense signal, switch between a boost mode, where said controller outputs a control signal to said 15assistance module so as to control said assistance module to increase the assistive torque, and a deboost mode (deactivation mode, triggered by the same detected signal output when the pedals are in a different angular range, as discussed on page 4, lines 16, 18-22) where said controller outputs the control signal to said assistance module so as to control said assistance module to decrease the assistive torque.  Modolo further teaches that this control arrangement is simple, reliable, space-saving, and particularly intuitive for the cyclist, who can control all the actions related to propulsion of his bike only with the action of his legs”, (see page2, last 10 lines).
It would have been obvious to one of ordinary skill in the art to switch to a deboost mode of the assistive control system of Nagler using the same sensor and controller as that which switches it to the boost mode, as taught by Modolo, in order to control both the increase and decrease in motor assistance using the same controller and sensor arrangement, which allows the propulsion functions to be controlled only with the action of the rider’s legs.
Regarding claim 2, Nagler teaches that the cycle body including two pedals 2 (see Figure 2), a bottom bracket spindle 4, and a crankset 3 that is co-rotatably coupled to the bottom bracket spindle.  
Regarding claim 3, the Nagler controller is configured to switch to the boost mode when it is determined based on the first sense signal that rotation direction of said one of the bottom bracket spindle and the crankset has been repeatedly and sequentially transitioned from the forward direction to the backward direction for the predefined number of times within the predefined sense period while said one of the bottom bracket spindle and the crankset remains in a position that is within a preset angular range (see para [0045], lines 6-8, para [0055], lines 1-5).  
Regarding claim 4, Nagler is silent regarding a present range for the deboost mode that is different from a preset angular range for the boost mode.   However, Modolo teaches triggering the deboost mode using an angular range of pedal movement that is different from the range that triggers 
Regarding claim 9, Nagler teaches that the first sensor is one of an angular position sensor and a rotary position sensor (rotational angular position sensor 12; para [0065]).  

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamoto teaches a motor assisted cycle having an on/off switch and power assist determined by pedal speed and torque sensors.
Lisantiet al. teaches activating motor assist for a cycle using alternating forward and rearward movement of the pedal.
Hosaka teaches an assist motor control arrangement for a cycle where brake signals are used in the determination of motor output.
Baumgaertner teaches an electrically assisted cycle with a boost mode.
Samsung teaches cycle motor assist controller base on the direction of rotation of pedals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        





/ab/